                 Case 2:19-cv-01377-JCC Document 40 Filed 07/02/20 Page 1 of 3



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   RODNEY RICARDO BROWN,                                     CASE NO. C19-1377-JCC
10                             Plaintiff,                      ORDER
11          v.

12   JP MORGAN CHASE BANK NA

13                             Defendant,
14
            v.
15
     MARIO A. ROBERSON, WILLIAM MICHAEL
16   BROWN, PAMELA CREMIEUX, and
     DOROTHY P. BROWN,
17
                               Third-Party Defendants.
18

19
            This matter comes before the Court on Defendant JPMorgan Chase Bank, N.A.’s
20
     (“JPMC”) status report regarding recommendations for guardian ad litem appointment (Dkt. No.
21
     33).
22
            In its answer to Plaintiff’s complaint, JPMC asserted an interpleader complaint and
23
     impleaded third-party Defendant Dorothy P. Brown to this action. 1 (Dkt. No. 6 at 6–16.) JPMC
24

25
     1
       The Court granted JPMC’s interpleader complaint, ordered JPMC to deposit the funds at issue
26   in this case into the court registry, and dismissed JPMC from this case. (See Dkt. Nos. 35, 39.)

     ORDER
     C19-1377-JCC
     PAGE - 1
               Case 2:19-cv-01377-JCC Document 40 Filed 07/02/20 Page 2 of 3




 1   served Ms. Brown with the complaint and a summons at her residence on September 20, 2019.

 2   (Dkt. No. 18.) To date, Ms. Brown has neither appeared in this action nor answered JPMC’s

 3   third-party complaint. JPMC has alleged facts that, if true, raise a serious doubt as to Ms.

 4   Brown’s competency. (See Dkt. Nos. 6 at 9–14, 27 at 3–5.) JPMC has also alleged that Ms.

 5   Brown is the subject of an open Adult Protective Services investigation. (Id. at 7.) Furthermore,

 6   JPMC has alleged that Ms. Brown likely has an interest in the funds at issue in this action. (See

 7   id.) JPMC’s concerns are corroborated by third-party Defendants Mario Roberson and Pamela

 8   Cremieux. (See Dkt. Nos. 25, 30.)
 9          JPMC moved for appointment of a guardian ad litem for Ms. Brown. (Dkt. No. 27.)
10   Plaintiff did not oppose the motion. The Court accordingly granted the motion and ordered the
11   parties to propose candidates to serve as guardian ad litem. (Dkt. No. 31.) JPMC conferred with
12   Ms. Cremieux and Mr. Roberson and attempted to confer with Plaintiff. (Dkt. No. 33 at 1–2.) No
13   party was able to identify a candidate to serve as guardian ad litem. (Id.)
14          Federal Rule of Civil Procedure 17(c) requires the court to appoint a guardian ad litem or
15   issue other appropriate orders to protect an incompetent person who is unrepresented in an
16   action. Appointments under Rule 17(c) are normally left to the “sound discretion of the trial
17   court.” Davis v. Walker, 745 F.3d 1303, 1310 (9th Cir. 2014). Washington law provides that a
18   court may on its own motion appoint an attorney to represent an alleged incapacitated person,

19   and such counsel “shall act as an advocate for the client and shall not substitute counsel’s own

20   judgment for that of the client on the subject of what may be in the client’s best interests.” Wash.

21   Rev. Code § 11.88.045.

22          The Court previously determined that, based on uncontroverted allegations regarding Ms.

23   Brown’s lack of capacity and possible financial exploitation, Ms. Brown requires appointed

24   counsel to represent her interests in this case. (See Dkt. No. 31.) King County maintains a

25   registry of attorneys available to represent alleged incapacitated persons. Julie R. Sommer is

26   listed in the registry as an attorney qualified to represent alleged incapacitated persons.


     ORDER
     C19-1377-JCC
     PAGE - 2
              Case 2:19-cv-01377-JCC Document 40 Filed 07/02/20 Page 3 of 3




 1          Accordingly, the Court hereby ORDERS as follows:

 2          1. Based on Ms. Sommer’s eligibility and qualifications as described in the King County

 3             registry, the Court hereby APPOINTS Julie R. Sommer and the firm Julie R.

 4             Sommer, PLLC, 701 Fifth Ave., Suite 4640 Seattle, WA 98104, to serve as counsel

 5             for Dorothy P. Brown to represent Ms. Brown’s interests in this case.

 6          2. Ms. Sommer shall be paid at a reasonable rate from the funds at issue previously

 7             deposited in the court registry.

 8          3. Ms. Sommer shall not employ or retain counsel or experts to assist in these duties
 9             except as authorized in advance by the Court.
10          4. The Clerk is DIRECTED to send a copy of this order to Julie R. Sommer at
11             jsommer@jsommerlaw.com.
12          DATED this 2nd day of July 2020.




                                                        A
13

14

15
                                                        John C. Coughenour
16                                                      UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-1377-JCC
     PAGE - 3
